Citation Nr: 0921968	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-26 639 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson Associate Counsel




INTRODUCTION

The Veteran had active service from March 1950 to February 
1952.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran has current 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385 
and current bilateral tinnitus; however, it does not show 
that either disorder is related to active military service to 
include acoustic trauma due to military noise exposure or 
that sensorineural hearing loss manifested to a compensable 
degree within one year of discharge.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service nor may sensorineural hearing loss be 
presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In December 2005 correspondence, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service connection for his claimed disorders and described 
the types of evidence that the Veteran should submit in 
support of the claims.  The RO also explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The RO further 
addressed how entitlement to an increased evaluation may be 
established.  Although the December 2005 VCAA notice letter 
did not address the element of effective date, the Veteran 
was later advised of such element in March 2006 
correspondence.  Notably, both the December 2005 VCAA notice 
letter and the March 2006 follow-up notice letter preceded 
the initial denial of the Veteran's claims.  

The Board further notes that the Veteran was provided with a 
copy of May 2006 rating decision, and the July 2006 Statement 
of the Case (SOC), which included a discussion of the facts 
of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the 
decisions.  While the SOC did not include the regulation 
pertaining to disability due to impaired hearing (i.e., 
38 C.F.R. § 3.385), such omission does not harm the Veteran 
as the evidence clearly shows that he has a bilateral hearing 
impairment as defined by VA regulation.  Indeed, the 
Veteran's hearing loss claim is being denied on another 
basis.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with an audiological examination and opinion in May 
2006.  Although it does not appear that the May 2006 VA 
medical examiner specifically indicated that she reviewed the 
claims folder, the Board notes that the examiner discussed 
pertinent evidence included in the claims folder in the text 
of the examination report and such discussion is shown to be 
consistent with the record.  Thus, the Board is satisfied 
that the VA medical examiner reviewed the Veteran's claims 
folder in rendering her opinion.  Furthermore, upon review of 
the examination report as a whole, it is deemed adequate for 
the purposes of this adjudication.  The Veteran has 
additionally submitted private medical evidence in support of 
his claim.  Moreover, the Veteran's service treatment records 
are associated with the claims folder.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

Analysis

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to acoustic trauma sustained during 
active military service.  The Veteran asserts that he was 
exposed to the loud noise of artillery during his period of 
basic training without ear protection and has had ringing in 
the ears since that time. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  VA regulations, 
however, do not preclude service connection for a hearing 
loss that first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

The medical evidence of record clearly shows that the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2008).  Indeed, 
the Veteran exhibited pure tone thresholds in decibels (dB) 
of 25 dB at 500 Hertz (Hz), 35 dB at 1000 Hz, 45 dB at 2000 
Hz, 50 dB at 3000 Hz, and 55 dB at 4000 Hz for the right ear 
and 25 dB at 500 Hz, 40 dB at 1000 Hz, 60 dB at 2000 Hz, 55 
dB at 3000 Hz, and 65 dB at 4000 Hz for the left ear with 
speech recognition scores of 92 percent for the right ear and 
88 percent for the left ear percent at the May 2006 VA 
audiological examination.  The May 2006 VA examining 
audiologist also diagnosed the Veteran with bilateral mild to 
moderately severe sensorineural hearing loss.  

The medical evidence also shows that the Veteran currently 
suffers from bilateral tinnitus.  The Veteran has competently 
reported the presence of current tinnitus and the Board finds 
his account of current tinnitus credible.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation").   Moreover, the Board 
observes that it appears that the May 2006 VA audiological 
examiner found the Veteran's account of current tinnitus 
credible.  

 The Board further notes that the Veteran has competently 
reported having been exposed to the loud noise of artillery 
fire during his period of active military service.  As his 
account of such exposure is shown to be consistent with the 
circumstances of his service, the Veteran's assertion of in-
service noise exposure is deemed credible.  The Board finds 
that it is likely that the Veteran suffered acoustic trauma 
in service.  

Thus, having determined that the Veteran suffered from 
acoustic trauma in service and has current bilateral hearing 
loss and tinnitus, the Board must next consider whether the 
claimed disorders are related to in-service acoustic trauma.  

The Board notes that the Veteran's service treatment records 
are absent of any references to hearing problems.  While the 
January 1952 Medical Board examination conducted at 
separation contains no audiometric data and does not 
otherwise indicate that a hearing test was conducted at that 
time, the Board notes that approximately two months before 
the examination, in November 1951, the Veteran underwent an 
ear, nose, and throat (ENT) examination and was noted to have 
normal hearing acuity in both ears as tested by the whispered 
voice/low conversational voice and watch tick methods.  The 
examiner also specifically noted that the Veteran had "no 
ear complaints" at that time.

The Board also notes that the Veteran filed a claim with VA 
for disability compensation in March 1952, approximately one 
month after his discharge.  At that time, the Veteran 
reported, among other things, that he had residuals of a 
broken nose, throat trouble, and eye trouble related to 
service; however, he did not assert any hearing problems at 
that time.  Indeed, the Veteran was afforded with a medical 
examination in connection with his claims and, again, did not 
mention any hearing problems to the examiner.  Notably, the 
examiner clinically evaluated the Veteran's ears as normal at 
that time.  In fact, the first mention of hearing problems 
related to service is not noted until the Veteran filed his 
current claim in September 2005, which is approximately 53 
years after discharge.  The earliest medical documentation of 
a hearing loss is noted in a June 2004 private audiological 
report submitted by the Veteran, which is approximately 52 
years after discharge.  

Although the Veteran asserted at the VA medical examination 
that he has had a continuity of symptomatology with respect 
to his hearing loss and tinnitus since service and the 
Veteran is considered competent to report the onset of his 
hearing difficulties, the Board does not find the Veteran's 
account persuasive as it is likely that the Veteran would 
have mentioned having hearing problems during the time that 
he pursued a claim for compensation benefits in March 1952 if 
he was indeed experiencing such problems at that time.    

Furthermore, the May 2006 VA medical examiner concluded that 
it was not at least as likely as not that the Veteran's 
hearing loss and tinnitus were related to acoustic trauma 
sustained during military service.  In support of her 
conclusion, the examiner explained that the Veteran did not 
file a claim for hearing loss at the time of discharge, 
waited over 50 years to file a claim for hearing loss, and 
there were no hearing tests present in the record.  
Furthermore, the examiner explained that, most importantly, 
the Veteran's hearing loss demonstrated at the examination 
was not worse than normal aging.  The May 2006 VA medical 
examiner's opinion is the only competent medical opinion of 
record.  As it was based on the pertinent medical history 
documented in the claims folder as well as examination of the 
Veteran and is supported by adequate rationale, the Board 
affords it significant probative value.  

Although the Veteran asserted in a September 2005 letter that 
an ENT physician told him that his claimed disorders were 
related to acoustic trauma sustained during active military 
service, no such opinion is included in the record.  The 
Veteran's account of what a health care provider purportedly 
said, filtered as it is through a lay person's sensibilities, 
does not constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the Veteran's 
statement can be afforded no probative value.  

The Board also recognizes that the Veteran has repeatedly 
asserted that he suffers from hearing loss and tinnitus as a 
result of active service.  However, the Veteran is a 
layperson and is not shown to have the requisite medical 
expertise to render a competent medical opinion regarding the 
cause of his claimed disorders.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Thus, his opinion is afforded no probative value.  

Thus, as the probative evidence shows that hearing loss and 
tinnitus manifested many years after discharge and is not 
otherwise related to active military service to include 
acoustic trauma, entitlement to service connection is not 
warranted for either disorder.

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


